STONE, J.
We reverse the final summary judgment. Appellees have failed to show the absence of any genuine issue of material fact as to the question of whether there was an undisclosed agreement, between Appellees and the referring attorney, to pay a referral fee out of their contingency fee. Without commenting on the weight of the proof, there is evidence in support of Appellants’ claim. With regard to further proceedings after remand, we direct the trial court’s attention to Chandris, S.A. v. Yanakakis, 668 So.2d 180 (Fla.1995).
DELL and GROSS, JJ., concur.